

EXHIBIT 10.2





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


SECURITY AGREEMENT
 
dated as of
 
March 21, 2011
 
among
 
BOOKS-A-MILLION, INC.,
 
CERTAIN OTHER SUBSIDIARIES OF BOOKS-A-MILLION, INC.
IDENTIFIED HEREIN


and
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







     



 
 

--------------------------------------------------------------------------------

 

ARTICLE I
Definitions 
1

 
 
Section 1.01.
Credit Agreement 
1

 
 
Section 1.02.
Other Defined Terms 
2

 
ARTICLE II
Security Interests in Personal Property 
4

 
 
Section 2.01.
Security Interest 
4

 
 
Section 2.02.
Representations and Warranties 
5

 
 
Section 2.03.
Covenants 
6

 
 
Section 2.04.
Other Actions 
8

 
ARTICLE III
Special Provisions Concerning Other Property 
11

 
ARTICLE IV
Collections 
11

 
ARTICLE V
Remedies 
12

 
 
Section 5.01.
Remedies Upon Default 
12

 
 
Section 5.02.
Application of Proceeds 
14

 
ARTICLE VI
Indemnity, Subrogation and Subordination 
14

 
ARTICLE VII
Miscellaneous 
15

 
 
Section 7.01.
Notices 
15

 
 
Section 7.02.
Waivers; Amendment 
15

 
 
Section 7.03.
Administrative Agent’s Fees and Expenses; Indemnification 
16

 
 
Section 7.04.
Successors and Assigns 
17

 
 
Section 7.05.
Survival of Agreement 
17

 
 
Section 7.06.
Counterparts; Effectiveness; Several Agreement 
17

 
 
Section 7.07.
Severability 
18

 
 
Section 7.08.
Right of Set-Off 
18

 
 
Section 7.09.
GOVERNING LAW 
18

 
 
Section 7.10.
WAIVER OF RIGHT TO TRIAL BY JURY 
19

 
 
Section 7.11.
Headings 
19

 
 
Section 7.12.
Security Interest Absolute 
20

 
 
Section 7.13.
Termination or Release 
20

 
 
Section 7.14.
Additional Subsidiaries 
21

 
 
Section 7.15.
Administrative Agent Appointed Attorney-in-Fact 
21

 
 
Section 7.16.
General Authority of the Administrative Agent 
22

 
 
Section 7.17.
Recourse; Limited Obligations 
22

 
 
 
i

--------------------------------------------------------------------------------

 
 
Section 7.18.
Expenses Incurred by Administrative Agent 
23

 
 
Section 7.19.
Administrative Agent's Obligations and Duties 
23

 
 
Section 7.20.
Suretyship Waivers by Grantors 
23

 
 
Section 7.21.
Marshaling 
23

 
SCHEDULES
 
Schedule I                 -           Borrowers
Schedule II                -          Commercial Tort Claims


EXHIBITS
 
Exhibit I                     -           Form of Security Agreement Supplement
Exhibit II                    -           Form of Perfection Certificate


 




 
 
 



 
ii

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT, dated as of March 21, 2011, among BOOKS-A-MILLION, INC., a
Delaware corporation (the “Lead Borrower”), the other Borrowers set forth on
Schedule I hereto (collectively, together with the Lead Borrower, the
“Borrowers”), and BANK OF AMERICA, N.A., as Administrative Agent for the Secured
Parties (as defined in the Credit Agreement referred to below).
 
Reference is made to the Credit Agreement, dated as of March 21, 2011 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), by, among others, the Lead Borrower,
the other Borrowers party thereto from time to time, the Lenders party thereto
from time to time and Bank of America, N.A., as administrative agent and
collateral agent for the Lenders (in such capacities, including any successor
thereto, the “Administrative Agent”).
 
The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Lead Borrower and its
Subsidiaries on the terms and conditions set forth therein.  The obligations of
the Lenders to extend such credit, and the obligation of the Issuing Bank to
issue Letters of Credit, are, in each case, conditioned upon, among other
things, the execution and delivery of this Agreement by each Grantor (as defined
below).  The Grantors are affiliates of one another, will derive substantial
direct and indirect benefits from (i) the extensions of credit to the Borrowers
pursuant to the Credit Agreement and (ii) the issuance of Letters of Credit by
the Issuing Bank for the account of the Lead Borrower and its Subsidiaries, and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit and the Issuing Bank to issue such Letters of
Credit.  Accordingly, the parties hereto agree as follows:
 
                        ARTICLE I                        
 


Definitions
 
Section 1.01. Credit Agreement.
 
(a) Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.
 
(b) As used herein, each of the following terms has the meaning specified in the
UCC (as defined herein):
 
 
 
 

--------------------------------------------------------------------------------

 
Term
UCC Section
Chattel Paper
9-102
Commercial Tort Claim
9-102
Commodity Contract
9-102
Commodity Intermediary
9-102
Control
8-106 & 9-106
Deposit Account
9-102
Document
9-102
Electronic Chattel Paper
9-102
Entitlement Holder
8-102
Entitlement Order
8-102
Financial Asset
8-102 & 103
Goods
9-102
Instrument
9-102
Inventory
9-102
Investment Property
9-102
Letter-of-Credit Right
9-102
Location
9-307
Money
1-201
Proceeds
9-102
Promissory Note
9-102
Securities Account
8-501
Securities Intermediary
8-102
Security
8-102
Security Entitlement
8-102
Supporting Obligations
9-102
Tangible Chattel Paper
9-102



 
(c) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
 
Section 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“Account(s)” means “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.
 
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
“Agreement” means this Security Agreement.
 
 
2

--------------------------------------------------------------------------------

 
“Collateral” means all of the following assets and property of each Grantor,
whether now owned or hereafter acquired: (a) all Accounts; (b) all rights under
contracts relating to or affecting the creation or collection of Accounts; (c)
all rights under any existing or future policy of insurance relating to
Accounts; (d) all Letter-of-Credit Rights, guarantees, Supporting Obligations
and other obligations securing or supporting any Account; (e) all Inventory; (f)
all rights under contracts relating to or affecting the acquisition, completion
or sale of Inventory; (g) all rights under any existing or future policy of
insurance relating to Inventory; (h) all cash, Money and Cash Equivalents; (i)
all Deposit Accounts, including Money and all cash, Cash Equivalents, checks,
instruments, funds and other evidences of payments held therein; (j) Securities
Accounts, Security Entitlements and Securities credited to such Securities
Account, and, in each case, all cash, Money, Cash Equivalents, checks and other
property held therein or credited thereto; (k) all Documents and Instruments
relating to any of the foregoing; (l) all books and records relating to any of
the foregoing; and (m) any and all Proceeds and products of any of the foregoing
(including, without limitation, insurance proceeds, General Intangibles (other
than any Intellectual Property), Chattel Paper (including Tangible Chattel Paper
and Electronic Chattel Paper), Commercial Tort Claims, Investment Property,
Instruments, Securities, Money, Financial Assets, Letter-of-Credit Rights and
Supporting Obligations relating to any of the foregoing and other proceeds or
products of any of the foregoing).
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
 
“Excluded Property” means, collectively, (a) any permit or license or any
contractual obligation entered into by any Grantor (i) that prohibits or
requires the consent of any Person (other than the Lead Borrower or any of its
Affiliates), which consent has not been obtained as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or contractual obligation or (ii) to the extent that any Applicable of
Law prohibits the creation of a Lien in such permit, license or contractual
obligation, but in each case, only to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Applicable Law, and (b) property owned by
any Grantor that is subject to a purchase money Lien or a Capital Lease
permitted under the Credit Agreement if the contractual obligation pursuant to
which such Lien is granted (or in the document providing for such Capital Lease)
prohibits or requires the consent of any Person (other than the Lead Borrower or
any of its Affiliates), which consent has not been obtained as a condition to
the creation of any other Lien on such property; provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).
 
“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Contracts and other agreements), goodwill, registrations, franchises, tax refund
claims and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Grantor.
 
 
3

--------------------------------------------------------------------------------

 
“Grantor” means each of the Borrowers and each other Person who joins this
Agreement as a borrower or guarantor.
 
“Other Property” means all of the assets and property of any Grantor, whether
real, personal or mixed, whether now existing or hereafter arising, other than
any Collateral.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each of the
Grantors.
 
“Secured Obligations” means all “Obligations” under and as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations of the Loan Parties and their respective Subsidiaries which
arise under the Loan Documents or with respect to the Other Liabilities, in each
case, whether outstanding on the date of this Agreement or extended or arising
from time to time after the date of this Agreement.
 
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
 
“Security Interest” has the meaning assigned to such term in SECTION 2.01(a).
 
“Trademarks” means all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
 
                   ARTICLE II                      
 


 
Security Interests in Personal Property
 
   Section 2.01. Security Interest
 
 
4

--------------------------------------------------------------------------------

 
(a) As security for the payment and performance in full of all Secured
Obligations, including the Guarantee, each Grantor hereby assigns and pledges to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in, all right, title and interest in, to or under any and
all Collateral of such Grantor, whether now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest.
 
(b) The grant of the Security Interest contained in SECTION 2.01(a) shall not
extend to, and the term “Collateral” shall not include any Excluded Property;
provided, that if and when any property shall cease to be Excluded Property, a
Lien on and security in such property shall be deemed granted therein, without
any further action by any Person.  Each Grantor hereby represents and warrants
that the Excluded Property, when taken as a whole, is not material to the
business operations or financial condition of the Grantors, taken as a whole.
 
(c) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements or continuation statements
describing the Collateral or any part thereof and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor.  Each Grantor
agrees to provide such information to the Administrative Agent promptly upon
request.
 
(d) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
 
 Section 2.02. Representations and Warranties.  Each Grantor represents and
warrants, as to itself and the other Grantors, to the Administrative Agent and
the Secured Parties that:
 
(a) Except for the Security Interest granted to Administrative Agent pursuant to
this Agreement and other Permitted Encumbrances, such Grantor owns each item of
Collateral free and clear of any and all Liens or claims of others.  Such
Grantor (i) is the record and beneficial owner of the Collateral and (ii) has
rights in or the power to transfer each item of Collateral in which a Security
Interest is granted by it hereunder, free and clear of any other Lien.
 
(b) The UCC financing statements prepared by the Administrative Agent, based
upon the information provided to the Administrative Agent in the Perfection
Certificate, are all the filings, recordings and registrations necessary to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing (other than
filings, recordings or registrations required by SECTION 5.11 of the Credit
Agreement), refiling, recording, rerecording, registration or reregistration
with respect to such Collateral is necessary in any such jurisdiction, except as
provided under Applicable Law with respect to the filing of continuation
 
5

--------------------------------------------------------------------------------

 
statements.
 
(c) The Security Interest constitutes (i) a legal and valid Lien on all
Collateral securing the payment and performance of the Secured Obligations and
(ii) subject to the filings described in SECTION 2.02(b), a perfected Lien on
all Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the UCC.  The Security Interest is and shall be prior to any other Lien on any
Collateral, other than any nonconsensual Permitted Encumbrance that has priority
as a matter of law.
 
(d) None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the UCC or any other Applicable
Law covering any Collateral, or (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with any Person including any Governmental Authority, except, in each
case, any Permitted Encumbrance.
 
(e) All Commercial Tort Claims of each Grantor constituting Collateral, where
the amount of the damages claimed by such Grantor is in excess of $2,000,000,
that are in existence on the date of this Agreement (or on the date upon which
such Grantor becomes a party to this Agreement) are described on Schedule II
hereto.
 
(f) The Perfection Certificate has been duly prepared, completed, executed and
delivered to the Administrative Agent and (i) each Grantor’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof,
(ii) each Grantor is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate, (iii) the Perfection
Certificate accurately sets forth each Grantor’s organizational identification
number or accurately states that a Grantor has none, (iv) the Perfection
Certificate accurately sets forth each Grantor’s place of business or, if more
than one, its chief executive office, as well as each Grantor’s mailing address,
if different, (v) all other information set forth on the Perfection Certificate
pertaining to each Grantor is accurate and complete, and (vi) there has been no
change in any of such information since the date on which the Perfection
Certificate was signed by the Grantors.
 
(g) None of the Collateral constitutes, or is the proceeds of, "farm products"
as defined in §9-102(a)(34) of the UCC.
 
(h) None of the Account Debtors or other persons obligated on any of the
Collateral is a Governmental Authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral.
 
(i) At all times, each Grantor has operated its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of Federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.
 
Section 2.03. Covenants
 
 
6

--------------------------------------------------------------------------------

 
(a) The Lead Borrower agrees to promptly (and in any event within five (5)
business days) notify the Administrative Agent in writing of any change (i) in
the legal name of any Grantor, (ii) in the identity or type of organization or
corporate structure of any Grantor, (iii) in the jurisdiction of organization of
any Grantor, (iv) in the location or mailing address of any Grantor or (v) in
the organizational identification number of any Grantor.  In addition, if any
Grantor does not have an organizational identification number on the Closing
Date (or the date such Grantor becomes a party to this Agreement) and later
obtains one, the Lead Borrower shall promptly thereafter notify the
Administrative Agent of such organizational identification number and shall take
all actions reasonably satisfactory to the Administrative Agent to the extent
necessary to maintain the security interests (and the priority thereof) of the
Administrative Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.  The Grantors agree not to effect or
permit any change referred to in the preceding sentence unless all filings,
publications and registrations, have been made (or will be made in a timely
fashion) under the UCC or other Applicable Law that are required in order for
the Administrative Agent to continue at all times following such change to have
a valid, legal and perfected first priority security interest to the extent
required under the Loan Documents (subject only to any nonconsensual Lien that
is expressly permitted pursuant to SECTION 6.01 of the Credit Agreement and has
priority as a matter of law) in all the Collateral for its own benefit and the
benefit of the other Secured Parties.
 
(b) Except for the Security Interest herein granted and Liens permitted by the
Credit Agreement, the Grantors shall be the owners of the Collateral free from
any right or claim of any other person or any Lien, and each Grantor shall, at
its own expense, take any and all actions necessary to defend title to the
Collateral against all Persons and to defend the Security Interest of the
Administrative Agent in the Collateral and the priority thereof against any Lien
not expressly permitted pursuant to SECTION 6.01 of the Credit Agreement.
 
(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to SECTION 5.01 of the Credit
Agreement, the Lead Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Lead Borrower setting forth
a summary of any updates to the information provided pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of such certificate or the date of the most recent certificate
delivered pursuant to this SECTION 2.03(c).
 
(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith.
 
(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which equals or exceeds
$2,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Administrative Agent for the
benefit of the Secured Parties.  Such assignment need not be filed of public
record unless necessary to continue the perfected status of the
 
7

--------------------------------------------------------------------------------

 
security interest against creditors of and transferees from the Account Debtor
or other Person granting the security interest.
 
(f) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract agreement or instrument relating to any Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the Secured Parties from and against any and all liability for such performance.
 
(g) The Collateral, to the extent not previously delivered to the Administrative
Agent, will be kept at those locations listed on the Perfection Certificate as
updated from time to time pursuant to SECTION 2.03(c); provided that no Grantor
will remove the Collateral from such locations, without providing at least
thirty (30) days prior written notice to the Administrative Agent (or such
shorter period as the Administrative Agent shall reasonably agree).
 
(h) No Grantor shall pledge, mortgage or create, or suffer to exist any right of
any person in or claim by any person to the Collateral, or any lien in the
Collateral in favor of any person, or become bound (as provided in Section
9-203(d) of the UCC or otherwise) by a security agreement in favor of any person
as secured party, other than the Administrative Agent, except for Liens
permitted by the Credit Agreement.
 
(i) Each Grantor will keep the Collateral in good order and repair and will not
use the same in violation of law or any policy of insurance thereon.
 
(j) As provided for in the Credit Agreement, the Grantors will permit the
Administrative Agent, or its designee, to inspect the Collateral, wherever
located.
 
(k) Each Grantor will pay promptly when due all taxes, assessments, governmental
charges and levies upon the Collateral or incurred in connection with the use or
operation of the Collateral or incurred in connection with this Agreement.
 
(l) Each Grantor will continue to operate its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.
 
(m) No Grantor will sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein except for dispositions
permitted by the Credit Agreement.
 
Section 2.04. Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Collateral:
 
 
8

--------------------------------------------------------------------------------

 
(a) Promissory Notes; Tangible Chattel Paper; Instruments.  If any Grantor shall
at any time hold or acquire any promissory note, Tangible Chattel Paper or any
other Instrument constituting Collateral and evidencing an amount equal to or in
excess of $2,000,000 such Grantor shall forthwith endorse, assign and deliver
the same to the Administrative Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time reasonably request.
 
(b) Investment Property.  If any Grantor shall at any time hold or acquire any
Certificated Securities constituting Collateral, such Grantor shall forthwith
endorse, assign and deliver the same to the Administrative Agent for the benefit
of the Secured Parties, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably request.  If any Securities constituting Collateral now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Administrative
Agent’s request and following the occurrence of a Cash Dominion Event such
Grantor shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s request, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (but only to the
extent such Securities and other Investment Property are, or would be,
Collateral) (i) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such Securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of the Securities.  If any Securities, whether certificated
or uncertificated, or other Investment Property are held by any Grantor or its
nominee through a Securities Intermediary or Commodity Intermediary, upon the
Administrative Agent’s reasonable request and option, such Grantor shall
immediately notify the Administrative Agent thereof and at the Administrative
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent shall either (i) cause such
Securities Intermediary or (as the case may be) Commodity Intermediary to agree
to comply with Entitlement Orders or other instructions from the Administrative
Agent to such Securities Intermediary as to such Security Entitlements, or (as
the case may be) to apply any value distributed on account of any Commodity
Contract as directed by the Administrative Agent to such Commodity Intermediary,
in each case without further consent of any Grantor or such nominee, or (ii) in
the case of Financial Assets or other Investment Property held through a
Securities Intermediary, arrange for the Administrative Agent to become the
Entitlement Holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Administrative Agent, to exercise
rights to withdraw or otherwise deal with such Investment Property.  The
Administrative Agent agrees with each of the Grantors that the Administrative
Agent shall not give any such Entitlement Orders or instructions or directions
to any such issuer, Securities Intermediary or Commodity Intermediary, and shall
not withhold its consent to the exercise of any withdrawal or dealing rights by
any Grantor, unless a Cash Dominion Event has occurred and is continuing.
 
(c) Commercial Tort Claims.  If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim constituting Collateral in an
amount (taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $2,000,000 or more, such Grantor shall
promptly notify the Administrative Agent thereof in a writing signed by such
Grantor and provide supplements to Schedule II describing
 
9

--------------------------------------------------------------------------------

 
the details thereof and shall grant to the Administrative Agent a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement.
 
(d) Letter-of-Credit Rights.  If any Grantor is at any time a beneficiary under
a letter of credit with a stated amount of $2,000,000 or more, such Grantor
shall promptly notify the Administrative Agent thereof and, at the request of
the Administrative Agent, such Grantor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Administrative Agent, either (i)
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Administrative Agent of the proceeds of any drawing under
such letter of credit or (ii) arrange for the Administrative Agent to become the
transferee beneficiary of such letter of credit, with the Administrative Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in the Credit Agreement.
 
(e) Deposit Accounts.  For each Deposit Account that any of the Grantors, now or
at any time hereafter, opens or maintains, each such Grantor shall, at the
Administrative Agent’s reasonable request and option, pursuant to an agreement
in form and substance satisfactory to the Administrative Agent, either (a) cause
the depositary bank to agree to comply without further consent of such Grantor,
at any time with instructions from the Administrative Agent to such depositary
bank directing the disposition of funds from time to time credited to such
Deposit Account, or (b) arrange for the Administrative Agent to become the
customer of the depositary bank with respect to the deposit account, with such
Grantor being permitted, only with the consent of the Administrative Agent, to
exercise rights to withdraw funds from such deposit account.  The Administrative
Agent agrees with each of the Grantors that the Administrative Agent shall not
give any instructions or directions to any depositary bank directing the
disposition of funds in any Deposit Account, and shall not withhold its consent
to the exercise of any withdrawal or dealing rights by any Grantor, unless a
Cash Dominion Event has occurred and is continuing.  The provisions of this
paragraph shall be subject to the requirements, limitations and exclusions of
SECTION 2.16 of the Credit Agreement.
 
(f) Other Actions as to any and all Collateral.  Each Grantor further agrees,
upon the request of the Administrative Agent and at the Administrative Agent's
option, to take any and all other actions as the Administrative Agent may
reasonably determine to be necessary for the attachment, perfection and first
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent's Security Interest in any and all of the Collateral,
including (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC of any relevant
jurisdiction, to the extent, if any, that such Grantor's signature thereon is
required therefor, (ii) causing the Administrative Agent's name to be noted as
secured party on any document of title if such notation is a condition to
attachment, perfection or priority of, or ability of the Administrative Agent to
enforce, the Administrative Agent's security interest in such Collateral, (iii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Administrative Agent to
enforce, the Administrative Agent's security interest in such Collateral, (iv)
obtaining governmental and other third party waivers, consents and approvals, in
form and substance reasonably satisfactory to the Administrative Agent,
including any consent of any licensor, lessor or other person obligated on
Collateral and any party or parties whose consent is required for the security
 
10

--------------------------------------------------------------------------------

 
interest of the Administrative Agent to attach under SECTION 2.01(a), and (v)
taking all other actions under any Applicable Law, as reasonably determined by
the Administrative Agent to be applicable in any relevant UCC or other
jurisdiction, including any foreign jurisdiction.
 
                                ARTICLE III                                
 


 
Special Provisions Concerning Other Property
 
For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Administrative Agent an irrevocable, nonexclusive worldwide
license (exercisable without payment of rent, royalty or other compensation to
the Grantors) to use, license or sublicense all Other Property (including all
property, plants, equipment, fixtures, Intellectual Property, books and records
constituting Other Property) now owned or hereafter acquired by such Grantor,
provided, however, that such license shall only be used by the Administrative
Agent after the occurrence and during the continuance of an Event of
Default.  The use of such license by the Administrative Agent may only be
exercised, at the option of the Administrative Agent, during the continuation of
an Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of
Default.  In the event any license set forth in this Article III is exercised
with regard to any Trademarks, then the following shall apply: (i) all goodwill
arising from any licensed or sublicensed use of any Trademark shall inure to the
benefit of the Grantor; (ii) the licensed or sublicensed Trademarks shall only
be used in association with goods or services of a quality and nature consistent
with the quality and reputation with which such Trademarks were associated when
used by Grantor prior to the exercise of the license rights set forth herein;
and (iii) at the Grantor’s request and expense, licensees and sublicensees shall
provide cooperation in any effort by the Grantor to maintain the registration or
otherwise secure the ongoing validity and effectiveness of such licensed
Trademarks.
 
                                ARTICLE IV                                
 


 
Collections
 
(a) Each Grantor shall at all times comply with the Cash Receipts provisions of
SECTION 2.16 of the Credit Agreement including, without limitation, after the
occurrence and during the continuance of a Cash Dominion Event, causing the
sweep on each Business Day of all Cash Receipts into the Administrative Agent’s
Account or a Blocked Account, to the extent provided for in the Credit
Agreement.
 
(b) Subject to SECTION 2.16 of the Credit Agreement, without the prior written
consent of the Administrative Agent, no Grantor shall modify or amend the
deposit or disbursement instructions pursuant to any of the Credit Card
Notifications, or the Blocked Account Agreements.  So long as no Cash Dominion
Event has occurred and is continuing, each Grantor shall, and the Administrative
Agent hereby authorizes each Grantor to, enforce and collect all amounts owing
on the Inventory and Accounts, for the benefit and on behalf of the
Administrative Agent and the other Secured Parties; provided, however, that such
authorization may, at the direction of the Administrative
 
11

--------------------------------------------------------------------------------

Agent, be terminated after the occurrence and during the continuance of any Cash
Dominion Event.   
 
                      ARTICLE V                      
 


 
Remedies
 
Section 5.01. Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
under this Agreement, the other Loan Documents, the UCC and other Applicable
Law, and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Administrative Agent forthwith,
assemble all or part of the Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place and time to be
designated by the Administrative Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; (iii) exercise any and all rights and remedies of
any of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral; (iv) withdraw any and all cash or other Collateral
from the Administrative Agent’s Account and apply such cash and other Collateral
to the payment of any and all Secured Obligations in the manner provided in
SECTION 5.02 of this Agreement; (v) subject to the mandatory requirements of
Applicable Law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Secured Obligations at
a public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate and (vi) exercise any of its rights under Article III.  Each
Grantor acknowledges and recognizes that (a) the Administrative Agent may be
unable to effect a public sale of all or a part of the Collateral consisting of
Securities by reason of certain prohibitions contained in the Securities Act of
1933, 15 U.S.C. §77 (as amended and in effect, the “Securities Act”), or the
securities laws of various states (the “Blue Sky Laws”), but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Securities for their
own account, for investment and not with a view to the distribution or resale
thereof, (b) private sales so made may be at prices and upon other terms less
favorable to the seller than if such securities were sold at public sales, (c)
neither the Administrative Agent nor any other Secured Party has any obligation
to delay sale of any of the Collateral for the period of time necessary to
permit such Securities to be registered for public sale under the Securities Act
or the Blue Sky Laws, and (d) private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.  To the maximum extent permitted by Law, each Grantor hereby waives any
claim against any Secured Party arising because the price at which any
Collateral may have been sold at a private sale was less than the price that
might have been obtained at a public sale, even if the Administrative Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.  Upon consummation of any such sale the Administrative Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold.  Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any
 
12

--------------------------------------------------------------------------------

 
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by Applicable Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
 
         The Administrative Agent shall give the applicable Grantors ten (10)
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale.  The
Administrative Agent may conduct one or more going out of business sales, in the
Administrative Agent’s own right or by one or more agents and contractors. Such
sale(s) may be conducted upon any premises owned, leased, or occupied by any
Grantor.  The Administrative Agent and any such agent or contractor, in
conjunction with any such sale, may augment the Inventory with other goods (all
of which other goods shall remain the sole property of the Administrative Agent
or such agent or contractor).  Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Administrative Agent or such agent or contractor and neither any Grantor
nor any Person claiming under or in right of any Grantor shall have any interest
therein.  At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice.  At any public or to the extent permitted by
Applicable Law, private sale made pursuant to this Agreement, any Secured Party
may bid for or purchase, free (to the extent permitted by Applicable Law) from
any right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by Applicable Law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor
therefor.  For purposes of determining the Grantors’ rights in the Collateral, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no
 
 
13

--------------------------------------------------------------------------------

 
Grantor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Administrative Agent
shall have entered into such an agreement all Events of Default shall have been
remedied and the Secured Obligations paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court appointed receiver.  Any sale pursuant to the provisions
of this SECTION 5.01 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.
 
Section 5.02. Application of Proceeds.  The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the provisions of SECTION 7.03 of the
Credit Agreement.  The Administrative Agent shall have absolute discretion as to
the time of application of any such proceeds, moneys or balances in accordance
with this Agreement.  Upon any sale of Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Administrative Agent or of the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.  It is understood and agreed that the Grantors shall
remain jointly and severally liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the aggregate amount of the Secured
Obligations.
 
                                ARTICLE VI                                
 


 
Indemnity, Subrogation and Subordination
 
Upon payment by any Grantor of any Secured Obligations, all rights of such
Grantor against the Lead Borrower or any other Grantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Secured Obligations
and the termination of all Commitments to any Loan Party under any Loan
Document.  If any amount shall erroneously be paid to the Lead Borrower or any
other Grantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of the Lead Borrower or
any other Grantor, such amount shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Administrative Agent to be
credited against the payment of the Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement and the other
Loan Documents.  Subject to the foregoing, to the extent that any Grantor shall,
under this Agreement or the Credit Agreement as a joint and several obligor,
repay any of the Secured Obligations constituting Loans made to another Loan
Party under the Credit Agreement, then the Grantor making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Grantors in an amount equal to a fraction of
such Accommodation Payment, the numerator of which fraction is such other
Grantor’s Allocable
 
 
14

--------------------------------------------------------------------------------

 
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Grantors.  As of any date of determination, the “Allocable Amount” of
each Grantor shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Grantor hereunder and under the
Credit Agreement without (a) rendering such Grantor “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the UFTA or
Section 2 of the UFCA, (b) leaving such Grantor with unreasonably small capital
or assets, within the meaning of Section 548 of the Bankruptcy Code, Section 4
of the UFTA, or Section 5 of the UFCA, or (c) leaving such Grantor unable to pay
its debts as they become due within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA, or Section 5 of the UFCA.  Each Grantor hereby
subordinates the payment of all obligations and indebtedness of any Loan Party
owing to such Grantor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Secured Obligations.  If the
Administrative Agent so requests, any such obligation or indebtedness of any
Loan Party to any Grantor shall be enforced and performance received by such
Grantor as trustee for the Secured Parties and the proceeds thereof shall be
paid over to the Administrative Agent for the benefit of the Secured Parties on
account of the Secured Obligations, but without reducing or affecting in any
manner the liability of the Grantor hereunder or under the other Loan Documents.


 
                                ARTICLE VII                                
 


 
Miscellaneous
 
Section 7.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
SECTION 9.02 of the Credit Agreement.
 
Section 7.02. Waivers; Amendment.
 
(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The right or power of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any other right or power that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this SECTION 7.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.  No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
 
 
15

--------------------------------------------------------------------------------

 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with SECTION 9.01 of the Credit Agreement.
 


Section 7.03. Administrative Agent’s Fees and Expenses; Indemnification.
 
(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in SECTION 9.04(a)
of the Credit Agreement, including, without limitation, (i) the amount of any
taxes that the Administrative Agent may have been required to pay to free any
Collateral from any other Lien thereon and (ii) the amount of any and all
out-of-pocket expenses, including transfer taxes and fees and expenses of
counsel and other experts, that the Administrative Agent may incur in connection
with (x) the administration or enforcement of the Security Documents, including
such expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Lien in favor of the Administrative
Agent or Loan Parties, (y) the collection, sale or other disposition of any
Collateral or (z) the exercise by the Administrative Agent of any of its rights
or powers under the Security Documents.
 
(b) Without limitation of any indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in SECTION 9.04(b) of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Grantor arising out of, in connection with, any actual or prospective claim,
litigation, investigation or proceeding relating to arising out of (whether
based on contract, tort or any other theory, whether brought by a third party or
by any Grantor or any Grantor’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto) (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Grantor or any of its Subsidiaries, or any
Environmental Liability related in any way to any Grantor or any of its
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, the breach by such Indemnitee of its
obligations under the Loan Documents or disputes among Indemnitees or (y) result
from a claim brought by any Grantor against an Indemnitee for breach in bad
faith of such Indemnitee's obligations hereunder or
 
 
16

--------------------------------------------------------------------------------

 
under any other Loan Document, if Grantor has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents.  The provisions
of this SECTION 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured
Party.  All amounts due under this SECTION 7.03 shall be payable within 10
Business Days of written demand therefor.  Any such amount not paid to the
Administrative Agent within 10 Business Days of written demand therefor shall
bear interest for each day thereafter until paid at the Default Rate.
 
Section 7.04. Successors and Assigns.
 
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Grantor or the Administrative Agent that are contained in this Agreement shall
bind and inure to the benefit of their respective permitted successors and
assigns, provided that, no Grantor may assign any of its rights or obligations
hereunder without the written consent of the Administrative Agent
 
Section 7.05. Survival of Agreement.
 
All covenants, agreements, indemnities, representations and warranties made by
the Grantors in the Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent or any such Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect until this Agreement is
terminated as provided in SECTION 7.13  hereof, or with respect to such Grantor
or such Grantor is otherwise released from its obligations under this Agreement
in accordance with the terms hereof.
 
Section 7.06. Counterparts; Effectiveness; Several Agreement.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which when taken together shall constitute one
and the same instrument.  Delivery by telecopier or by electronic .pdf copy of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.  This
Agreement shall become effective when it shall have
 
 
17

--------------------------------------------------------------------------------

 
been executed by the Grantors and the Administrative Agent and thereafter shall
be binding upon and inure to the benefit of each Grantor and the Administrative
Agent and the other Secure Parties and their respective permitted successors and
assigns, subject to SECTION 7.04 hereof.  This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, restated,
modified, supplemented, waived or released with respect to any Grantor without
the approval of any other Grantor and without affecting the obligations of any
other Grantor hereunder.
 
Section 7.07. Severability.
 
If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
Section 7.08. Right of Set-Off.
 
In addition to any rights and remedies of the Secured Parties provided by
Applicable Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party and its Affiliates is authorized at any time and
from time to time, without prior notice to any Grantor, any such notice being
waived by the Lead Borrower and each Grantor to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Secured Party and its Affiliates to or
for the credit or the account of the respective Loan Parties against any and all
Secured Obligations owing to such Secured Party and its Affiliates hereunder,
now or hereafter existing, irrespective of whether or not such Secured Party or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Secured Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness.  Each Secured Party, by its acceptance hereof, agrees promptly to
notify the Lead Borrower and the Administrative Agent after any such set off and
application made by such Secured Party; provided, that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of the Administrative Agent and each Secured Party under this SECTION 7.08 are
in addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent and such Secured Party may have but shall be subject to
the provisions of SECTION 9.08 of the Credit Agreement.
 
Section 7.09. GOVERNING LAW.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).
 
 
18

--------------------------------------------------------------------------------

 
(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
Section 7.10. WAIVER OF RIGHT TO TRIAL BY JURY.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 7.11. Headings.
 
 
19

--------------------------------------------------------------------------------

 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
Section 7.12. Security Interest Absolute.
 
All rights of the Administrative Agent hereunder, the Security Interest, the
grant of a security interest in the Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document, or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of SECTION 7.13, but without
prejudice to reinstatement rights under SECTION 8 of the Guarantee, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
 
Section 7.13. Termination or Release.
 
(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations when (i)
all Commitments have expired or been terminated and the Lenders have no further
commitment to lend under the Credit Agreement, (ii) all principal and interest
in respect of each Loan (including Swingline Loans) and all other Secured
Obligations (other than (A) contingent indemnification obligations with respect
to then unasserted claims and (B) Secured Obligations in respect of obligations
that may thereafter arise with respect to Other Liabilities not yet due and
payable) shall have been paid in full in cash, (iii) all Letters of Credit shall
have expired or terminated (or been Cash Collateralized or backstopped in a
manner reasonably satisfactory to the Issuing Bank) and (iv) all Letters of
Credit Outstanding have been reduced to zero (or Cash Collateralized in a manner
reasonably satisfactory to the Issuing Bank), provided, however, that in
connection with the termination of this Agreement, the Administrative Agent may
require such indemnities as it shall reasonably deem necessary or appropriate to
protect the Secured Parties against (x) loss on account of credits previously
applied to the Secured Obligations that may subsequently be reversed or revoked,
and (y) any obligations that may thereafter arise with respect to the Other
Liabilities to the extent not provided for thereunder.
 
(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Borrower in
accordance with the terms of the Credit Agreement; provided that the applicable
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise.
 
 
20

--------------------------------------------------------------------------------

 
(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to SECTION 9.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.
 
(d) In connection with any termination or release pursuant to paragraph (a),
(b), or (c), the Administrative Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this SECTION 7.13 shall be without recourse to
or warranty by the Administrative Agent.
 
(e) At any time that the respective Grantor desires that the Administrative
Agent take any of the actions described in immediately preceding clause (d), it
shall, upon request of the Administrative Agent, deliver to the Administrative
Agent an officer’s certificate certifying that the release of the respective
Collateral is permitted pursuant to paragraph (a), (b) or (c).  The
Administrative Agent shall have no liability whatsoever to any Secured Party as
the result of any release of Collateral by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this SECTION
7.13.
 
Section 7.14. Additional Subsidiaries.
 
Pursuant to SECTION 5.11 of the Credit Agreement, certain Subsidiaries of the
Loan Parties that were not in existence or not Subsidiaries on the date of the
Credit Agreement are required to enter in this Agreement as Grantors upon
becoming Subsidiaries.  Upon execution and delivery by the Administrative Agent
and a Subsidiary of a Security Agreement Supplement, in form and substance
satisfactory to the Administrative Agent, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
 
Section 7.15. Administrative Agent Appointed Attorney-in-Fact.
 
Each Grantor hereby appoints the Administrative Agent the true and lawful
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of a Cash Dominion Event,
which appointment is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, the Administrative Agent shall have the right,
upon the occurrence and during the continuance of a Cash Dominion Event, with
full power of substitution either in the Administrative Agent’s name or in the
name of such Grantor (i) to take actions required to be taken by the Grantors
under Article V of this Agreement; (ii) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (iii) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (iii) to sign the name of any Grantor
on any invoice or bill of lading relating to any of the Collateral; (iv) to send
verifications of Accounts to any Account Debtor; (v) to commence and prosecute
any and all suits, actions or proceedings at
 
 
21

--------------------------------------------------------------------------------

 
law or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (vi) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral; (vii) to
notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Administrative Agent or to the Administrative Agent’s Account
and adjust, settle or compromise the amount of payment of any Account; (viii) to
make, settle and adjust claims in respect of Collateral under policies of
insurance and to endorse the name of such Grantor on any check, draft,
instrument or any other item of payment with respect to the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto; and (ix) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby.  The Administrative Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct or that of any of their Affiliates, directors, officers,
employees, counsel, agents or attorneys-in-fact.
 
Section 7.16. General Authority of the Administrative Agent.  By acceptance of
the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Security Documents, (b) to confirm that the Administrative
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Security Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Security Document against any Grantor,
to exercise any remedy hereunder or thereunder or to give any consents or
approvals hereunder or thereunder except as expressly provided in this Agreement
or any other Security Document and (d) to agree to be bound by the terms of this
Agreement and any other Security Documents.
 
Section 7.17. Recourse; Limited Obligations.  This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Credit Agreement and the other Loan Documents and otherwise in
writing in connection herewith or therewith, with respect to the Secured
Obligations of each applicable Secured Party.  It is the desire
 
 
22

--------------------------------------------------------------------------------

 
and intent of each Grantor and each applicable Secured Party that this Agreement
shall be enforced against each Grantor to the fullest extent permissible under
Applicable Law applied in each jurisdiction in which enforcement is sought.
 
Section 7.18. Expenses Incurred by Administrative Agent. In the Administrative
Agent’s discretion, the Administrative Agent may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, maintain any
of the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums, in each case if any Grantor fails to do so.  Each Grantor
agrees to reimburse the Administrative Agent on demand for all expenditures so
made.  The Administrative Agent shall have no obligation to any Grantor to make
any such expenditures, nor shall the making thereof be construed as a waiver or
cure of any Default or Event of Default.
 
Section 7.19. Administrative Agent's Obligations and Duties. Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any contract or agreement comprised in the Collateral to be observed or
performed by such Grantor thereunder or agreement by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating to any of the Collateral, nor shall the Administrative Agent or
any Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any such contract or agreement.  The Administrative
Agent's sole duty with respect to the custody, safe keeping and physical
preservation of the Collateral in its possession, under §9-207 of the UCC or
otherwise, shall be to deal with such Collateral in the same manner as the
Administrative Agent deals with similar property for its own account.
 
Section 7.20. Suretyship Waivers by Grantors. Each Grantor waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description.  With
respect to both the Secured Obligations and the Collateral, each Grantor assents
to any extension or postponement of the time of payment or any other indulgence,
to any substitution, exchange or release of or failure to perfect any security
interest in any Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as the Administrative Agent may deem advisable.  The
Administrative Agent shall have no duty as to the collection or protection of
the Collateral or any income therefrom, the preservation of rights against prior
parties, or the preservation of any rights pertaining thereto beyond the safe
custody thereof as set forth in SECTION 7.19.  Each Grantor further waives any
and all other suretyship defenses.
 


Section 7.21. Marshaling. Neither the Administrative Agent nor any other Secured
Party shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the rights and remedies of the Administrative Agent or any other Secured
Party hereunder and of the Administrative Agent or any Lender in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing
 
 
23

--------------------------------------------------------------------------------

 
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent's rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.
 




[Signature Pages Follow]

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written .
 
 
 
BOOKS-A-MILLION, INC.

 
 
 
By:       /s/ Brian W. White

 
 
 
Name:   Brian W. White

 
 
 
Title:     Chief Financial Officer

 
 
                AMERICAN WHOLESALE BOOK COMPANY, INC.
 
 
 
By:          /s/ Brian W. White

 
 
 
Name:     Brian W. White

 
 
 
Title:       Chief Financial Officer

 
 
 
booksamillion.com, inc.

 
 
 
By:         /s/ Brian W. White

 
 
 
Name:    Brian W. White

 
 
 
Title:      Chief Finanical Officer

 
 
 
BAM CARD SERVICES, LLC

 
 
                                                                          By:     
       /s/ Brian W. White
 
 
                                                                          Name:   
Brian W. White
 
 
                                                                         
Title:      Chief Financial Officer
 




 
[Signature Page to Security Agreement]
 



 
 

--------------------------------------------------------------------------------

 

 
              ADMINISTRATIVE AGENT:
 
 
 
BANK OF AMERICA, N.A.





 
By:
   /s/Christine Hutchinson

 
Name: Christine Hutchinson

 
Title:   Director







 
[Signature Page to Security Agreement]
 



 
 
